Citation Nr: 0126919	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right shoulder injury with a history of 
dislocation.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a surgical procedure for 
correction of chronic recurrent dislocation of the left 
shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Houston Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issues of increased evaluations for right and left 
shoulder disabilities will be addressed in the remand portion 
of this decision.  

In an August 2001 statement, the veteran indicated that he 
was appealing a decision regarding his eyes, and he also 
indicated that his eyes were getting worse.  It is noted that 
the veteran is service-connected for bilateral chemical 
conjunctivitis and such has been rated 10 percent disabling 
since February 1996.  The veteran has not timely appealed any 
decision regarding his eyes, and the Board construes his 
current statements as a claim for an increased rating.  See 
also September 2000 VA Form 21-4138.  This matter is referred 
to the RO for appropriate action. 

It is acknowledged that evidence regarding the veteran's low 
back disability was submitted following the issuance of the 
statement of the case in January 2000.  This evidence has not 
been reviewed by the RO (See 38 C.F.R. §§ 19.31, 19.37, 
20.1304); however, given the Board's disposition of this new 
and material claim (discussed below), no harm is done. 

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in June 1996.  The veteran was notified of this 
decision in July 1996 and did not properly perfect his 
appeal.  Thus, the decision became final.  

2.  Evidence submitted since the June 1996 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1996 decision is new and 
material and the veteran's claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He also appeared at a personal 
hearing before the undersigned Board Member in August 2001.  
VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a low 
back disorder, the Board notes that new regulations have 
recently been placed into effect with respect to 
determinations as to whether new and material evidence has 
been submitted to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.  
Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Finality-New and Material Evidence

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3.

Factual Background

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of back pain in 
May 1968.  In the outpatient treatment record, it was noted 
that the veteran had been involved in an automobile accident 
in February 1968 and had been taken to the hospital.  The 
veteran stated that he had had complaints of lower back pain 
since that time.  A diagnosis of muscular back pain was 
rendered.  

In March 1993, the Board denied entitlement to service 
connection for a low back disorder.  Evidence available to 
the Board at the time of its March 1993 denial included the 
veteran's service medical records, VA and private treatment 
records, and the results of VA examinations.  

The Board noted that the veteran was seen in May 1968 with 
complaints of low back pain since a February 1968 accident.  
The Board observed that the x-ray findings revealed no 
evidence of a dislocation or fracture and that examination 
findings were normal.  Muscular back pain was diagnosed.  The 
Board noted that there were no further complaints, findings, 
or diagnoses, of a low back disorder in service.  It further 
observed that the findings for the spine and neck were normal 
on the September 1969 service separation examination.  The 
Board also indicated that there were no findings of arthritis 
within the first year of service and that private x-rays 
showed no evidence of x-ray changes as late as July 1988.  

The Board further found that any statement by the veteran 
that he had had back problems since service was not credible 
because it was inconsistent with the service medical records 
and the veteran did not have the necessary expertise to 
identify the etiology of any orthopedic symptoms.  The Board 
also noted that the veteran reported receiving treatment in 
the late 1970's.  It found that treatment for an injury 
several years after service without any other medical 
documentation of continuous treatment or complaints would 
suggest a post-service onset, rather than incurrence during 
service.  

The Board further observed that recent findings related to 
the back had been very scanty.  It noted that private x-rays 
taken in 1988 had shown some straightening but that the 
vertebral bodies and intervertebral discs were normal.  

The Board also observed that at the time of a May 1989 VA 
examination, the veteran reported only occasional low back 
pain and the examiner only found slight limitation of motion 
and lumbar tenderness.  X-rays showed osteophyte formation at 
the L3-4 level.  The diagnosis was recurrent low back pain 
with osteophyte formation at the L3-4 level.  The Board 
observed that no medical doctor had linked the current 
complaints to the injury during service and that no physician 
had attempted to or refuted the findings of the physician who 
performed the separation examination.  

The Board found that any back injury that the veteran may 
have had during service was acute and transitory in nature 
and resolved with identifiable residual disability and that 
the veteran's current back disorder had its onset long after 
service and was not the result of disease or injury 
inservice.  

In February 1996, the veteran again requested service 
connection for a low back disorder.  

Outpatient treatment records and VA examination reports 
received in conjunction with the veteran's claim revealed no 
complaints or diagnoses of a low back disorder.  

In June 1996, the RO denied the veteran's claim for 
entitlement to service connection for a low back disability 
on the basis that new and material evidence had not been 
submitted.  The veteran was notified of this decision in July 
1996 and did not appeal.  Thus, the decision became final.  

In February 1998, the veteran requested that his claim of 
service connection for a low back disorder be reopened.  In 
support of his claim, the veteran submitted a private 
treatment record demonstrating that he had injured his back 
while falling on a floor in May 1988.  A diagnosis of low 
back muscle strain was rendered at that time.  The veteran 
indicated that this demonstrated an aggravation of an old 
injury.  Outpatient treatment records received in conjunction 
with the veteran's claim demonstrate continuing treatment of 
low back problems since 1996.  

At the time of his August 2001 hearing before the undersigned 
Board Member, the veteran reported that he had injured his 
back in July 1967, when involved in an automobile accident in 
which a truck was totaled.  The veteran testified that he was 
taken to Alpena Regional Hospital and then to the Base 
hospital.  He also reported that he was seen by several 
private physicians within the first years of his separation 
from service, providing the names of the physicians, but 
stated that they no longer had any paper records.  He further 
indicated that he had failed several work physical 
examinations throughout the course of his employment.  

In August 2001, the veteran submitted, to the Board, 
duplicate copies of service medical records which show 
treatment for a muscular back strain in May 1968.

Analysis

The veteran seeks to reopen his claim of service connection 
for a low back disorder.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since 
the June 1996 decision directly addresses the issue on 
appeal.  The newly added testimony demonstrates that the 
veteran sought treatment for his low back disorder within 
several years of his separation from service and continues to 
receive treatment currently.  This testimony is suggestive of 
some relationship between the low back problems experienced 
during service and the low back problems experienced 
currently.  

The Board also observes that significant changes in the law 
have been made since the RO's June 1996 decision.

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") ruled 
that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome".  Colvin, 1 Vet. App. at 174.

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  Rather, it was 
the specified bases for the final disallowance that had to be 
considered in determining whether the newly submitted 
evidence was probative.

The Court then announced a three step test with respect to 
new and material cases.  Under the Elkins test, VA had to 
first determine whether the veteran had submitted new and 
material evidence under § 3.156 to reopen the claim; and if 
so, VA had to determine whether the claim was well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim was well grounded, VA had to proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999).  

The Board observes that newly enacted legislation does away 
with the requirement of well-groundedness, thereby altering 
the second prong of the Elkins three prong test.  38 U.S.C.A. 
§ 5103A(c).

The newly added evidence, particularly including the 
veteran's hearing testimony, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim for service connection for a low back disorder.  
38 C.F.R. § 3.156.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a low back 
disorder; and the appeal is granted to this extent.


REMAND

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted.  A review of the record indicates that further 
evidentiary development needs to be completed before 
addressing the question of whether service connection for a 
low back disorder is warranted.  This evidentiary development 
includes gathering outstanding records and affording the 
veteran a VA examination.

As to the issues of increased evaluations for right and left 
shoulder disorders, the Board notes that the veteran, at the 
time of his August 2001 hearing, submitted the results of an 
MRI of his shoulders which showed a possible worsening of his 
condition.  A worsening of his condition was also possibly 
demonstrated based upon the ranges of motion demonstrated at 
the time of the hearing.  The veteran also testified that he 
could not raise his shoulders at all.  VA is obliged to 
afford veterans contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Moreover, the veteran has 
testified that he continues to receive treatment for his 
right and left shoulder disabilities at the McAllen VA 
Outpatient Clinic.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2; see 38 C.F.R. 
§ 19.9.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for any low back 
disorder and any right and left shoulder 
disorders.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should obtain all records of which it is 
aware.  The RO should advise the veteran 
of any records it is unable to obtain.

3.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
service-connected right and left shoulder 
disorders and the nature and etiology of 
any current low back disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
All appropriate tests and studies should 
be performed, including x-rays, and all 
findings must be reported in detail. 

As to any low back disorder, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that any current low back disorder is 
related to any incident of service 
origin.  Any opinion expressed by the 
examiner must be accompanied by a 
complete detailed rationale.

As to the veteran's right and left 
shoulders, if loss of range of motion is 
present, the examiner should comment on 
whether the loss of range of motion is 
mild, moderate, or severe as well as the 
reason for the loss of motion.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his left and right shoulders 
and to make specific findings as to 
whether each complaint is related to the 
service-connected residuals.  The 
examiner is further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

The examiner is also requested to comment 
on the absence or presence of the 
following: nonunion without loose 
movement; nonunion with loose movement; 
dislocation of the clavicle or scapula; 
limitation of motion of the arm at 
shoulder length; limitation of motion of 
the arm midway between the side and 
shoulder level; or limitation of motion 
of the arm to 25 degrees from the side; 
other impairment of the humerus, 
including malunion resulting in moderate 
or marked deformity, recurrent 
dislocation of the scapulohumeral joint 
with infrequent episodes of dislocation 
at the scapulohumeral joint and guarding 
of movement at the shoulder level, 
frequent episodes of dislocation and 
guarding of all arm movements, fibrous 
union of the humerus, or loss of the 
humeral head (a flail shoulder).

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected residuals of the 
left and right shoulder disabilities?

	(b) Do the service-connected 
residuals of the left and right shoulder 
disabilities cause weakened movement, 
fatigability, or incoordination?  If so, 
the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to residuals 
of the service-connected left and right 
shoulder disorders, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
residuals of the left and right shoulder 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left and right 
shoulder disabilities.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for a low back disorder on a 
de novo basis and entitlement to 
increased evaluations for residuals of a 
right shoulder injury with history of 
dislocation and for postoperative 
residuals of a surgical procedure for 
correction of chronic recurrent 
dislocation of the left shoulder, with 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The appropriate period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals


 



